Case, 2:20-cv-09014-RGK-RAO Document5 Filed 10/08/20 Page1iof1 Page ID #:18

10

11

13

14

15

16

17

18

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JOSE MARIANO CRUZ, Case No. CV 20-09014 RGK (RAO)
Petitioner,
JUDGMENT
V.
JEFF LYNCH,
Respondent.

 

 

IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed
without prejudice for the reasons set forth in the related Memorandum and Order
Regarding Summary Dismissal of Petition for Writ of Habeas Corpus and Denial of
Certificate of Appealability.

 

DATED: October 8, 2020

R. GARY KLAUSNER
UNITED STATES DISTRICT JUDGE

 
